 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFREY CHARLES WREN,                             No. 2:19-cv-0251 WBS KJN P
12                        Petitioner,
13             v.                                       ORDER
14    WARDEN ROSEMARY NDOH,
15                        Respondent.
16

17            This petition for writ of habeas corpus was dismissed on June 9, 2020. Documents filed

18   by petitioner since the closing date will be disregarded and no orders will issue in response to

19   future filings.

20   Dated: July 1, 2021

21

22

23

24   wren0251.158


25

26

27

28
                                                       1
